Citation Nr: 0942777	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-25 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether a rating reduction from 30 percent to a 
noncompensable rating for instability of the right knee 
effective from January 1, 2006, was proper.

2.  Whether a rating reduction from 20 percent to a 
noncompensable rating for instability of the left knee 
effective from January 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1959 to December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2009, the Veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Veteran was 
notified of the provisions of the VCAA and how it applied to 
his claims by correspondence dated in June 2006.  The Court, 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements applied to all 
elements of a claim.  Notice as to these matters was provided 
in the June 2006 correspondence.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has also held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time an 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Veteran testified that his service-
connected disabilities had progressively worsened since 2004 
and that he was presently no longer able to walk.  He 
asserted that pertinent VA treatment records demonstrating 
the severity of his knee disabilities were not included in 
the available record.  He indicated, in essence, that the 
report of a magnetic resonance imaging (MRI) scan performed 
in either 2005 or 2006 was not of record.  A review of the 
record reveals that the most recent VA treatment reports of 
record are dated in May 2006 and that the Veteran last 
underwent a VA compensation and pension examination for his 
service-connected knee disabilities in August 2005.  

The Board also notes that Social Security Administration 
(SSA) records show he began receiving SSA disability benefits 
in January 2000 and that the records associated with that 
claim may assist the Veteran in substantiating his claims.  
These SSA records have not been associated with the claims 
file.  SSA decisions are not controlling for VA purposes, but 
they are pertinent to the adjudication of a claim for VA 
benefits and VA has a duty to assist the Veteran in gathering 
such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-372 (1992).  Where SSA disability benefits have been 
granted, a remand to obtain SSA records is required.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) 
(stating that "the possibility that the SSA records could 
contain relevant evidence . . . cannot be foreclosed absent a 
review of those records.").  Therefore, additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the 
disabilities on appeal.  After the 
Veteran has signed the appropriate 
releases for any non-VA treatment 
reports, those records should be 
requested and, if obtained, associated 
with the claims folder.  Appropriate 
efforts must be made to obtain all 
pertinent VA treatment records 
including a 2005 or 2006 MRI of the 
Veteran's knees.

2.  Appropriate efforts should be taken 
to obtain a complete copy of the 
Veteran's Social Security Administration 
disability benefit claim, as well as, all 
associated medical records.  

3.  The Veteran should be scheduled for a 
VA examination for opinions as to the 
nature and extent of his service-
connected knee disabilities during the 
period since approximately May 2004.  All 
indicated tests and studies are to be 
performed.  The examination must be 
conducted following the protocol for VA's 
joints examination worksheet (revised 
April 20, 2009).  Any opinions provided 
should be reconciled with the examination 
findings of record, specifically to 
include the examination findings on the 
available reports dated in January 2005, 
July 2005, and August 2005.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, should be 
associated with the claims folder, if 
feasible.  The Veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.  

5.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  
Different levels of disability 
compensation should be considered in 
accordance with the decision in Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  
Although an unappealed August 2005 
rating decision denied entitlement to a 
total disability rating based upon 
individual unemployability (TDIU), any 
evidence indicating unemployability as 
a result of an issue on appeal should 
be construed as part of the claim for 
an increased rating under alternative 
VA regulations.  See Rice v. Shinseki, 
22 Vet. App. 447, 456 (2009).  If any 
benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


